O’Brien, J.
If we start with the presumption which the law exacts, that the defendant is innocent, which presumption continues until the proof shows that he is guilty, beyond a-reasonable doubt, it ■ is impossible, on the merits, to affirm this conviction. It is based entirely on suspicion and conjecture. Not only was there a failure on the part of the complainant to have corroborated her statement that she owned bracelets of the kind said to have been stolen, or in fact of any kind, but there is no evidence to show that the defendant ever saw the bracelets, ever had them in his possession, or that he was at any time in such proximity to the jewels that he could have taken them without the knowledge of the complainant. On this latter point she says that, on the day when she suspects the defendant took them, she entered the bedroom and opened *518the jewel box, and at that time the defendant was standing in the hall, and when she left the bedroom to go into another room the defendant came to the door of that room; so there was nothing in this testimony to show that at any time on that day the defendant was in the room where the jewels were, or in such proximity to them that, had he the intent, he could have taken them. She did not miss them on that day, nor until several days afterwards, when she gave the jewel box to a caller; and, when the latter returned the box to her, she discovered that the braceléts had been taken. Besides this caller and a colored woman in charge of the room, it was shown that others had access thereto. The evidence therefore bearing directly on the defendant’s guilt consists of his apparent nervousness on the day in question, his remark calling attention to the circumstance that the servant had access to the jewels, and his subsequent alleged confession to the complainant in Philadelphia, which he denied. Against this we have the fact that, although the complainant suspected from the first that the defendant was guilty, she continued to receive him; and it was only after their relations became estranged and more than a year had elapsed, that, upon seeing him on the street in company with another woman, she caused his arrest upon the charge of which, upon her own uncorroborated statement as to her suspicions and his alleged confession, he was convicted. We say uncorroborated, for the attempt to show that the defendant, although financially embarrassed, was spending considerable money, from which might be inferred that the sale of the bracelets supplied his requirements, failed because the defendant testified that his wife gave him from time to time such money as he desired. The complainant’s testimony is not entirely consistent, and on many points is directly opposed to that of other witnesses; but if credited, it did not show.that the defendant had the jewels in his possession, or even the opportunity to steal them, or make out a case which would sustain the inference that beyond a reasonable doubt he was guilty. There are, moreover, certain con*519siderations which we think materially affect the credibility which should be given to the complainant’s evidence.' She admits that her relationship with the défendant commenced without any formal introduction, they having met in a hotel; and, though she endeavored upon the trial to produce the impression that their acquaintance was but casual, she was forced on cross-examination to say that their meetings were not infrequent, and that at least on two occasions she dined with the defendant, and permitted him to have access to her rooms. This, together with the long delay in making the accusation, which was over a year after the alleged larceny, and the fact that in the meantime she had become incensed against the defendant for his inattention, or, as she claimed, because she had found out that he was married, and her statement upon his arrest that she would “ defy him,” indicated a probable motive equally as strong for her conduct in finally charging him with the crime as did the suspicion which from the first she states she entertained of his guilt. It is difficult to understand, if this suspicion was based on any reasonable grounds, which is not apparent from this record, why she should have continued not only to receive, but to write to, the man whom she thought had stolen her jewelry, and whom she was subsequently responsible for having convicted as a common thief. It is true, she says she consulted a lawyer and employed a detective, and, under the advice of the former, continued to receive the visits of the defendant. This explanation, however, is to be taken with the facts of how and when she received him, and the character of. the intimacy, upon which the excluded letters would necessarily throw some light. Upon this question of her credibility, the relationship existing between these parties subsequent to the time when the complainant missed the jewelry, in view of her assertion that she suspected him, was competent and relevant; and although her cross-examination showed, as stated, that their relations were neither casual nor formal, it was very material to place beyond doubt, if it could be done, what was the light in which she viewed the defendant. As *520bearing upon this, nothing could be more significant or convincing than the letters which she herself wrote to him from Philadelphia, and which, as they appear in this record, were filled with endearing terms. Had they not been, as we think, improperly excluded, the jury could not, upon this branch of the case, have reached the conclusion that after the alleged theft the relations between the parties were either casual or formal. In view of the unsatisfactory condition of the complainant’s testimony upon which the defendant was convicted, it was highly important for the defendant to have had the benefit, as bearing upon her credibility and motive, of these letters; and for their exclusion alone, as we regard them as both material and competent, the judgment should be reversed, and a new trial granted.
All concur.